Citation Nr: 0519855	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from January 1980 to December 
1982, and from March 1986 to November 1991.

The Board of Veterans' Appeals (Board) initially notes that 
while the regional office (RO) has reopened the veteran's 
claim and denied it after reviewing it on a de novo basis, 
the Board must still consider the threshold issue of whether 
new and material evidence has been submitted to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board further notes that such action could not be considered 
prejudicial to the veteran, as the RO afforded the veteran 
with greater evidentiary review than that to which he may 
have been entitled.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board also observes that although additional treatment 
records have been associated with the claims file since the 
May 2004 supplemental statement of the case without the RO's 
consideration of these records or a waiver of that 
consideration, the Board's review of these records reveals 
that they are either not pertinent to the claim on appeal or 
have already been reviewed by the RO.  The Board also finds 
that additional May 2004 statements of medical history 
provided by the veteran concerning his history of sinus 
headaches is cumulative of previous statements from the 
veteran and not pertinent to establish current disability or 
link such disability to service.  In addition, the veteran's 
representative has not contended that these records are of 
any consequence with respect to this claim so as to require 
the RO's initial review of this evidence.  Thus, the Board 
finds that it is unnecessary to delay appellate review of 
this matter in order to obtain a waiver of the RO's initial 
review of this additional evidence.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for sinusitis was denied by a May 1997 rating decision which 
was not appealed.  

2.  The evidence submitted since the May 1997 rating decision 
pertinent to the claim for service connection for sinusitis 
is either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The rating decision of May 1997, which denied an application 
to reopen a claim for service connection for sinusitis, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this claim has been 
sufficiently developed within the guidelines established in 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, prior to the April 2003 rating decision that denied 
the veteran's application to reopen the claim, the veteran 
was advised in a November 2002 letter of both the evidence 
necessary to substantiate a claim for service connection and 
the evidence necessary to reopen the claim.  The November 
2002 letter also advised the veteran of the evidence that the 
veteran would be expected to obtain, and the evidence that 
would be obtained on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, following the April 2003 rating decision's 
denial of the claim on the basis that new and material 
evidence had not been submitted, additional Department of 
Veterans Affairs (VA) medical records and December 2003 VA 
medical examination results were received and considered in 
the January 2004 statement of the case and May 2004 
supplemental statement of the case.  While these 
communications from the RO found that new and material 
evidence had been submitted since the last denial, they also 
advised the veteran that the evidence was against his claim 
for service connection as there was no evidence of chronic 
disease identifiable as sinusitis on current VA examination 
and outpatient treatment records.  

While the November 2002 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
his possession that pertained to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communication from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to this 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for sinusitis.  Because the 
application to reopen was filed subsequent to August 29, 
2001, in the absence of a finding that new and material 
evidence has been submitted, the Board finds that VA does 
still have an obligation to obtain relevant Federal and 
private records.  38 C.F.R. § 3.159(c) (2004).  However, the 
veteran has been provided with the VCAA guidelines and other 
applicable law and regulations, and there is no indication 
that there are any outstanding pertinent records that have 
not been obtained or that are not sufficiently addressed in 
documents and records contained within the claims file.  The 
veteran's representative has also recently indicated that no 
further evidence will be provided in support of the veteran's 
claim.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The record reflects that the original claim for service 
connection for sinusitis was denied by an April 1992 rating 
decision on the basis that there were no X-ray findings of a 
chronic sinus condition in service and no current evidence of 
any chronic sinus disorder.  Thereafter, the veteran sought 
to reopen his claim in February 1997, and although it was not 
artfully worded, the Board finds that the May 1997 rating 
decision continued to deny the claim on the basis that there 
was still no evidence of chronic sinusitis after the 
veteran's active service.  The record does not reflect that 
the veteran filed a timely notice of disagreement with the 
May 1997 rating decision.  Accordingly, it became final when 
the veteran failed to perfect his appeal of that decision 
within the statutory time limit.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As such, his claim for service 
connection for sinusitis may only be reopened if new and 
material evidence is submitted.  

In this instance, since the May 1997 rating decision denied 
the claim on the basis that the evidence of record still did 
not demonstrate a current chronic sinus disorder, the Board 
finds that new and material evidence would consist of medical 
evidence of a current chronic sinus disorder.

In this regard, additional evidence received since the May 
1997 rating decision includes VA outpatient treatment records 
over the period of June 1992 to May 2004, and results from VA 
examination in December 2003.

With respect to the VA outpatient records, the Board notes 
that in December 1992, diagnostic studies of the sinuses 
revealed an impression of minimal mucosal thickening, frontal 
sinuses and floor of the maxillary antra, of recent or remote 
origin, otherwise negative paranasal sinuses.  In May 1995, 
the veteran complained of chronic sinusitis, and there were 
diagnoses of chronic sinusitis and history of chronic 
sinusitis.  Records from March to June 1996 reflect that the 
veteran's past medical history included chronic sinusitis.  
In April 1996, it was noted that the veteran was seen outside 
of VA for chronic sinusitis with a computed tomography (CT) 
scan of the sinuses.  It was noted that surgery was 
recommended and the veteran was seeking a second opinion.  In 
January 1997, the veteran's medical history was noted to 
include chronic sinusitis.  

The veteran complained of sinus problems in January 2000, at 
which time his sinuses were swollen.  In April 2000, it was 
noted that the veteran's allergy symptoms were reportedly 
usually confined to the sinuses, especially the maxillary 
sinuses, with accompanying rhinorrhea and headache.  The 
impression at this time was allergic sinusitis.  In November 
2001, the veteran complained of respiratory symptoms for the 
previous 2 days, including nasal congestion.  In April 2003, 
it was noted that the veteran was being referred for chronic 
recurrent sinusitis.

In June 2003, it was noted that the veteran reported 
longstanding sinusitis.  In the assessment/plan, the 
examining physician noted that the veteran was being given 
Claritin for sinusitis, and an increase in the dose of 
Flonase.  In July 2003, it was again noted that the veteran 
had a long history of sinusitis, and the assessment was 
sinusitis.  

VA examination in December 2003 revealed that the examiner 
reviewed the veteran's claims folder.  The examiner 
specifically noted the veteran's claim of sinus problems 
since his return from the Persian Gulf.  CT scan of the 
paranasal sinuses was interpreted to reveal that the nasal 
septum appeared midline and otherwise negative findings.  The 
impression was normal maxillofacial for paranasal sinuses.  
X-rays of the paranasal sinuses were also noted to reveal 
normal findings.  The examiner concluded that there was no 
objective evidence of acute or chronic sinusitis.  

A VA maxillofacial CT scan from April 2004 was interpreted to 
reveal an impression of a normal CT scan of the maxillofacial 
bones in the coronal plane, with no evidence of sinusitis.

Thus, while there were some assessments or diagnoses of 
sinusitis in May 1995, April 2000, and July 2003, the 
additional evidence of record dated since December 2003 does 
not reflect diagnostic findings of sinusitis, and in fact, 
the December 2003 VA examiner specifically found no evidence 
of acute or chronic sinusitis.  It has been held that 
compensation is only authorized where there is "disability," 
which the Board believes must be taken to require the actual 
current existence of "disability," not the transitory showing 
of "disability" at some intermediate point between disease or 
injury in service and the current adjudication.  See Chelte 
v. Brown, 10 Vet. App. 268 (1997).  Consequently, the Board 
finds that the evidence received in this case since the 
previous final denial does not relate to the unestablished 
fact of current disability necessary to substantiate the 
veteran's claim.  

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects the current diagnosis or finding of chronic 
sinusitis, not simply a transitory showing of "disability" 
at intermediate points in May 1995, April 2000, and July 
2003.  Moreover, as a layperson, the veteran's statements as 
to the existence of chronic sinusitis are of no probative 
value.  Expiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for sinusitis does not 
related to an unestablished fact necessary to substantiate 
the claim and thus is not material.  It is also not material 
because it is essentially redundant of assertions made at the 
time of the previous final denial in May 1997 and does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for sinusitis 
is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


